             Case 1:19-mc-00172-RC Document 1 Filed 10/09/19 Page 1 of 4



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

In the Matter of:                                   MISC. ACTION NO. ________________

CERTAIN TOUCH-CONTROLLED                            REQUEST FOR ISSUANCE OF AN ORDER
MOBILE DEVICES, COMPUTERS, AND                      TO TAKE DEPOSITIONS IN JAPAN
COMPONENTS THEREOF
                                                    DEPONENT:
Neodron Ltd.                                        BRENDAN ELLIOT (EMPLOYEE OF
Unit 4-5                                            MICROSOFT CORPORATION)
Burton Hall Road, Sandyford
Dublin 18, D18A094, Ireland


      COMPLAINANT’S EMERGENCY UNOPPOSED MOTION FOR THE UNITED
     STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA TO ISSUE AN
    ORDER/COMMISSION FOR THE TAKING OF A DEPOSITION IN OSAKA, JAPAN

          Complainant Neodron Ltd. (“Neodron”), Complainant in Certain Touch-Controlled

Mobile Devices. Computers, and Components Thereof, Inv. No. 337-TA-1162, before the United

States International Trade Commission (“ITC”), hereby moves this Court to issue the attached

order (Exhibit A) to enable any consular officer at the United States Consulate in Osaka, Japan to

permit the taking of the voluntary deposition of Brendon Elliot, an employee of Microsoft

Corporation (“Microsoft”). Mr. Elliot, through counsel for Microsoft (a Respondent in the

above-captioned ITC Investigation), has agreed to voluntarily appear for deposition on or about

November 19-20, 2019.1

          On October 3, 2019, pursuant to Section 210.28 of the ITC Rules of Practice and

Procedure (19 C.F.R. § 210.28) and the Ground Rules set forth in Order No. 2 in the above-

mentioned Investigation, Neodron issued to Microsoft a notice of deposition of Brendan Elliot, a

Microsoft employee residing in Japan who has been identified as having knowledge relevant to

the Investigation. See Exhibit B (Elliot Notice of Deposition). Microsoft has also indicated that


1
    The parties are continuing to confer regarding the length of the deposition.
             Case 1:19-mc-00172-RC Document 1 Filed 10/09/19 Page 2 of 4



Mr. Elliot designate Mr. Elliot with respect to specific topics in response to the Deposition

Notice served on Microsoft. See Exhibit C (Microsoft Notice of Deposition) Microsoft has

agreed to produce Mr. Elliot for deposition at the Osaka Consulate beginning on November 19,

2019.2     Accordingly, Neodron has sought to reserve a room at the Osaka Consulate from

November 19-20, 2019.

          On October 4, 2019, Nedron requested that the Honorable Cameron Elliot, the

Administrative Law Judge (“ALJ”) presiding over the investigation before the ITC, issue a

Recommendation to this Court for an order or commission allowing these depositions to go

forward at the Osaka Consulate on the November. See Exhibit C (Motion filed with ITC

(exhibits omitted)). On October 8, 2019, ALJ Elliot granted Nedron’s request and issued an

Order recommending that the District Court issue a Deposition Order/Commission such a

Recommendation the same day. See Exhibit D (Certified copy of Order No. 13)

          An order from a United States District Court is required in order to conduct the

depositions at the Consulate and obtain visas to enter Japan for that purpose. Accordingly,

Neodron has filed the present motion with this Court to obtain an order to permit the taking of

depositions in Osaka, Japan as scheduled.                 See Exhibit E (Proposed Deposition

Order/Commission).

          Article 17(1)( e)(ii)-(iii) of the U.S.-Japan Consular Convention provides that consular

officers may:

                 (ii) take depositions, on behalf of the courts or other judicial
                 tribunals or authorities of the sending state, voluntarily given, or

                 (iii) administer oaths to any person in the receiving state in
                 accordance with the laws of the sending state and in a manner not
                 inconsistent with the laws of the receiving state.

2
    The parties are continuing to confer regarding the length of the deposition.


                                                   2
            Case 1:19-mc-00172-RC Document 1 Filed 10/09/19 Page 3 of 4



        U.S.-Japan Consular Convention, Art. 17(l)(e)(ii), (iii), Mar. 22, 1963, 15 U.S.T. 768.

The requested order is necessary because the Government of Japan interprets this provision very

strictly.    See     Exhibit      F     (printout    of     https://jp.usembassy.gov/u-s-citizen-

services/attorneys/depositions-in-japan/).

        For the foregoing reasons, Neodron respectfully requests that the Court assign a judge to

this matter and, if necessary, schedule a hearing to expedite the issuance of the above-described

order, so that the parties may comply with the scheduling order in the ITC Investigation and have

sufficient time to obtain the necessary visas to conduct the referenced depositions at the United

States Consulate in Osaka, Japan.




Dated: October 9, 2019                        Respectfully submitted,



                                              __________________________________
                                              Tom M. Schaumberg         Bar ID #36574
                                              Adduci, Mastriani & Schaumberg, LLP
                                              1133 Connecticut Avenue, NW, 12th Floor
                                              Washington, DC 20036
                                              Telephone: (202) 467-6300
                                              Facsimile: (202) 466-2006
                                              E-Mail: NEO-001@adduci.com

                                              Counsel for Complainant Neodron Ltd.




                                                3
          Case 1:19-mc-00172-RC Document 1 Filed 10/09/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Tom M. Schaumberg, hereby certify that on October 9, 2019, the foregoing

COMPLAINANTS’ EMERGENCY UNOPPOSED MOTION FOR THE UNITED

STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA TO ISSUE AN

ORDER/COMMISSION FOR THE TAKING OF A DEPOSITION IN OSAKA, JAPAN

was filed with the Clerk of the Court for the U.S. District Court of the District of Columbia.



Dated: October 9, 2019                                      /s/ Tom M. Schaumberg
                                                            Tom M. Schaumberg




                                                4
